DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are directed towards a method for encoding a sequence a video images into a single video stream with dynamic bitrate, a method of transmitting a sequence of video images with dynamic bitrate, non-transitory computer readable storage medium, image processing device for encoding a sequence of video images into a single video stream with dynamic bitrate, and camera including the limitation, “encoding video images of the sequence of video image corresponding to respective times before detecting an event trigger into a first set of frames of an extended layer of the single  video stream, wherein the first set of frames are empty frames irrespective of the encoding of the corresponding frames of the base layer, wherein the empty frames are frames which have been encoded using skip block for all blocks of each of the frames, and wherein the event trigger indicates that an event is occurring or is about to occur which may become of interest and that video images of the sequence of video images corresponding to respective times after the event trigger may include information that will be of more interest than the video images of the sequence of video images corresponding to respective times before the event trigger… and upon detecting the event trigger, encoding the video images of the sequence of video image corresponding to respective times after detecting the event trigger into a second set of frames of the extended layer of the single video stream using a higher resolution than the base layer resolution or  a lower compression level than the base layer compression level”, as recited in the independent claims. 
The closet prior art is directed towards Lallet et al., (U.S. Pub. No. 2017/0302977), Rintaluoma et al., (U.S. Pub. No. 2016/0073113 A1) and Kim et al., (U.S. Pub. No. 2017/0359596 A1). Lallet is related towards acquisition of a series of images, of coding of the series of images acquired into a series of base video frames including a first quantity of information and into at least one series of enhancement video frames of the series of base video frames, the series of enhancement video frames including a second quantity of information making it possible to enhance the quality of the series of images coded into the series of base video frames. Kim is related towards Video coding techniques are disclosed that can accommodate low bandwidth events and preserve visual quality, at least in areas of an image that have high significance to a viewer. Region(s) of interest may be identified from content of input frame that will be coded. Two representations of the input frame may be generated at different resolutions. A low resolution representation of the input frame may be coded according to predictive coding techniques in which a portion outside the region of interest is coded at higher quality than a portion inside the region of interest. Rintaluoma is related towards encoding a video stream based upon identified regions of interest (ROI's) are disclosed herein. Standard video encoding schemes require a significant amount of unnecessary data in order to designate blocks to be skipped for a particular video frame of a video stream. Rather than encoding such skip or no skip information for each block (or sequence of blocks) for each frame, embodiments disclosed herein can encode the video stream based upon an identified ROI that represents an area of blocks that change and/or do not remain static from one frame to the next. Designating active areas in terms of the ROI can yield more efficient encoding. However, when considering the teachings of Kim, Rintaluoma, Lallet and Nystrom individually or in combination fails to explicitly disclose the a method for encoding a sequence a video images into a single video stream with dynamic bitrate, a method of transmitting a sequence of video images with dynamic bitrate, non-transitory computer readable storage medium, image processing device for encoding a sequence of video images into a single video stream with dynamic bitrate, and camera as recited in claims 1-8. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486